DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on Dec. 12, 2021 in which claims 1, 8 and 15 have been amended. Claims 4, 7, 11, 14 and 20 were previously cancelled. Thus, claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19 are pending in the application. 
	 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent Claim 8 as the claim that represents the claimed invention for analysis and is similar to other independent Claims 1 and 15.
(Step 1: YES).
The claim 8 recites a series of steps, e.g., receiving, by a blockchain platform, a blockchain transaction identifying a smart contract for executing the blockchain transaction based on a smart contract identifier included in the blockchain transaction; identifying one or more parameter values included in the blockchain transaction; determining a risk value of the blockchain transaction based on a difference between the one or more parameter values identified from the blockchain transaction and one or more corresponding parameter values included in the identified smart contract ; determining to generate an alert based on the determined risk value; in response to a determination to generate the alert, determining, via a software application, a color from among a plurality of colors based on the determined risk value with respect to a predetermined threshold; and  displaying a multi-dimensional risk array which maps colors of risk to variables of the blockchain transaction via a graphical user interface of the software application on a device of an originator of the asset transfer request which changes a color of a graphical user interface of the device to the determined color to notify the originator of the determined risk value. These limitations, (with the exception of italicized portions), under the broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers certain Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements a blockchain, a smart contract, a software application, a device  Therefore, claim 8 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a blockchain, a smart contract, a software application, a device and a (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 15 and hence the claims 1 and 15 are rejected on similar grounds as claim 8.
Dependent claims 2-3, 5-6, 8-10, 12-13, 15-17 and 19, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2, 9 and 16, the steps “wherein the one or more parameter values include values for one or more of an interest rate, a cost, a time period, a context, and a loan amount” under the broadest reasonable interpretation, 
In claims 3, 10 and 17, the steps “wherein the processor is further configured to: transmit a request for an approval of the blockchain transaction to a designated party associated with the asset transfer request based on the determined risk value and execute the blockchain transaction in response to approval by the designated party” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.  
In claims 5, 12 and 18, the steps “wherein the processor is further configured to transmit a multi-dimensional graphical risk representation to the device of the originator of the asset transfer request, the risk representation identifies a level of match between the one or more parameter values and the one or more corresponding parameter values” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
	In claims 6, 13 and 19, the steps “wherein the processor is further configured to update a database with one or more of prohibited assets and prohibited transactions based on one or more of the determined risk value, the one or more 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a 

Response to Arguments
3.	Applicant's arguments filed dated 12/12/2021 have been fully considered but they are not persuasive due to the following reasons:   
4. 	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 1, Applicant states that (pages 7-9), “Applicant contends that the inquiry into the abstraction of Applicant's claims should end at this first prong as Applicant's claims do not fall into any of the enumerated groupings and therefore cannot be abstract.”
	      Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the steps of the claim, when considered collectively as an ordered combination, is a process that, under their broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts. A transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity.  In addition, determining a risk value associated with 
5.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2, Applicant states that (pages 9-10), “Applicant's numerous claim limitations would clearly integrate an alleged abstract idea into a practical application that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems." 
	Examiner respectfully disagrees and notes that the specific types of information recited merely limits the field of use to which the claimed invention Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) (“Limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract”).
6.	In response to Applicant’s arguments (pages 9-11), that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
          The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. There is no technological solution to the technological problem. The advantages over conventional systems are directed towards improving the abstract idea. The specification describes the additional elements of a blockchain, a smart contract, a software application, a device and a graphical user interface to be generic computer elements (see [0048], [0052], [0063], [0096-0097]). A blockchain, a smart contract, a software application, a device and a graphical user interface are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The recited steps, in the applicant’s claims, may, at best, be considered a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For instance, network security is not recited in any of the rejected claims. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The computer is invoked merely as a tool. Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the arguments do not qualify for a practical application. 

7.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2B, Applicant states that (page 11), “Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the 
Examiner notes that one of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
According to the Berkheimer memo,
In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The additional elements of a blockchain, a smart contract, a software application, a device and a graphical user interface result in no more than simply applying the abstract idea using generic computer elements. The specification Berkheimer Berkheimer memo). Hence, the claims do not recite significantly more than an abstract idea. 
	For these reasons and those stated in the rejection above, the rejection of pending claims under 35 U.S.C. 101 is hereby maintained by the Examiner.

8.	Amendments filed on December 12, 2021 have overcome the current prior art of record.  No art rejection will be presented at this time.

					Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent: 
    	Shemesh et al. U.S. 2016/0110818 A1 relates to computer systems and more particularly to computer systems that facilitate dynamic detection of insurance fraud. 

Conclusion 
10.	    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
                                                                                                                                                                                                       /B.D.S./Examiner, Art Unit 3693         
                                                                                                                                                                                               March 2, 2022


 /Shahid Merchant/ Supervisory Patent Examiner, Art Unit 3693